APPEAL OF ESTATE OF HENRIETTA PUTNAM.Putnam v. CommissionerDocket No. 5273.United States Board of Tax Appeals3 B.T.A. 823; 1926 BTA LEXIS 2556; February 17, 1926, Decided Submitted November 24, 1925.  *2556 Robert C. McKay, Esq., for the taxpayer.  John F. Greaney, Esq., for the Commissioner.  *823  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in estate tax in the amount of $5,155.09.  The deficiency arises from the fact that the Commissioner determined that the transfer of certain stock, made by the decedent to her son in 1916, was made to take effect in possession or enjoyment at or after death.  FINDINGS OF FACT.  Decedent died November 15, 1921, a resident of Worcester, Mass.  The decedent on February 17, 1916, gave 50 shares of stock in Tiffany & Co. to her son, Charles E. Putnam, who was her only child.  On the same date the stock was transferred on the books of the corporation to Charles E. Putnam.  This stock was acquired by the decedent on May 22, 1915, by bequest from her brother, under a will which provided that in the event of her death prior to the death of her brother the property should go to her son.  From the time she received it until she transferred it to her son as aforesaid she gave her son one-half of the income from the said stock.  From the time he received the said stock from his*2557  mother he gave her one-half of the income therefrom.  There was no agreement, either oral or written, or any understanding between the decedent and her son when she transferred the stock to him that he would give her any part of the income therefrom, and there was no agreement on his part to do so.  At the time when the decedent received the stock she desired that her son have it, but it was not turned over to him until she transferred it on the date aforesaid.  *824  The decedent made a gift to her son of the stock involved on February 17, 1916, which was accepted in praesenti, and the gift was not to take effect at or after her death.  DECISION.  The deficiency determined by the Commissioner is disallowed.